13. Estimates of revenue and expenditure for 2012 - Section I - Parliament (
Before the vote
Mr President, I would like to make a simple technical correction that does not alter this report in any way. There is a transcription error in Article 400 on own revenue; this article concerns proceeds from taxation on the salaries, wages and allowances of Members of the institutions, officials, other servants and recipients of pensions. The figure given is 48 103 216, whereas the correct figure is 63 103 216. This is merely a technical amendment or correction that does not alter the report in any way or have any other implication.